Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-10 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Tome (US 2017/0336882) in view of Sawyer (US 2017/0249019).

As to claims 1, 8, 9, Tome (Figs. 1, 2, 5-8, 13, 15) teaches an information processing apparatus, comprising: 
a first acquisition unit (1300) configured to acquire an image of a virtual space to be displayed on a head-mounted display [0132]; 
wherein the virtual space occupies an entirety of the head-mounted display, and wherein the head-mounted display is non-transmissive (Fig. 2A) [0034];
a second acquisition unit (E.g. 1302) configured to acquire a plurality of kinds of information relating to the virtual space [0107]; 
an image generation unit (1300) configured to generate a displaying image in which a plurality of components for displaying the plurality of kinds of information [0125-0126] and a controller object responsive in the virtual space to a controller (102) that is grasped by a user are disposed in the virtual space [0098]; and 
wherein the plurality of components are graphical user interface (GUI) objects (Shown in Figs. 5 and 6), 
wherein the controller object is a virtual reality object corresponding to the controller grasped by the user (The device 102 can be represented in the virtual space as a variety of objects) [0098], 
wherein a beam (550) extends from the controller object and is controlled by movement of the controller grasped by the user [0067], 
wherein the beam is displayed as a light beam irradiated vertically from a side face at a depth side of the controller object (A beam can be displayed in the virtual environment to assist the user in pointing the device 102 in the right direction) [0105];

wherein the image generation unit generates a displaying image in which a component is placed in a selected state (E.g. Fig. 6 shows selecting the bottom of the screen to generate additional selection options) [0070], and 
wherein the image generation unit generates, where a certain component is in a selected state, a displaying image in which a display substance in the component in the selected state is updated based on an operation inputted to the controller (E.g. Fig. 6 shows selecting the bottom of the screen to generate additional selection options) [0070], and
wherein the updated display substance indicates receipt of the operation inputted to the controller (Receipt is shown upon depiction of the new selection options).

However, Tome does not teach wherein the controller object is a virtual reality object having a same appearance as the controller grasped by the user.
On the other hand, Sawyer teaches wherein the controller object is a virtual reality object having a same appearance as the controller grasped by the user (The virtual representation of the controller can look the same as the physical controller) [0027].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the exact controller mapping in the virtual world of Sawyer with the HMD of Tome because the combination would allow for one of many .

Claim(s) 3, 4, 6, 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Tome (US 2017/0336882) in view of Sawyer (US 2017/0249019) in view of Perez (US 2012/0154557).

As to claim 3, Tome teaches a controller object (102) utilized to interact with the virtual display.
However, Tome and Sawyer do not teach the specifics of the interaction with a GUI.
On the other hand, Perez teaches wherein, where a given operation is inputted to the virtual display when a certain component is placed in the selected state (E.g. when the user selects the wall clock in Fig. 16B to interact with, the clock 1118 is selected), the image generation unit generates a displaying image in which the component (E.g. lamp 1106) is placed in a non-selected state and the component is disposed on a background object of the virtual space (The lamp is deselected and is given a diminished appearance in the displayed image, thus being disposed on a background object of the image) [0154].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the specific GUI manipulation of Perez with the HMD of Tome, as modified by Sawyer, because the combination would provide the user with a smoother interface through which to navigate. 

As to claim 4, Tome teaches a controller object (102) utilized to interact with the virtual display.
However, Tome and Sawyer do not teach the specifics of the interaction with a GUI.
On the other hand, Perez teaches wherein, where a given operation is inputted to the virtual display, the image generation unit moves the component to a position on a background object in the virtual space controlled by the user (E.g. when the system determines that objects in the user’s field of view do not correlate to the user-specific information, as shown in Fig. 14A) and, 
where the designated position is a disposition inhibition position determined in advance in the virtual space, the image generation unit suppresses disposition of the component at the designated position after being moved by the image generation unit (As shown in Fig. 16B, such objects (E.g. lamp 1106) are selected by the system to be suppressed. The suppressed objects have a diminished appearance in their positions. The limitation “being moved by the image generation unit” corresponds to the virtual act of designating the object as being a part of the background (a suppressed object) and, thus, having a suppressed disposition) [0153-0154].

As to claim 6, Tome teaches a controller object (102) utilized to interact with the virtual display.
However, Tome and Sawyer do not teach the specifics of the interaction with a GUI.


As to claim 7, Tome teaches a controller object (102) utilized to interact with the virtual display.
However, Tome and Sawyer do not teach the specifics of the interaction with a GUI.
On the other hand, Perez teaches wherein the image generation unit updates a kind or the substance of the component disposed in the displaying image in response to progress of a given event in the virtual space (E.g. when the user selects one of the two options shown as element 1134 in Fig. 17B, the option menu is placed in a non-displayed state and replaced with subsequent text, as shown in Fig. 17C).

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Tome (US 2017/0336882) in view of Sawyer (US 2017/0249019) in view of Hilliges (US 2012/0113223).

As to claim 5, Tome teaches the elements of claim 1 above.
However, Tome and Sawyer do not teach rotating a selected virtual object.

It would have been obvious to one skilled in the art, at the time of the invention, to utilize the virtual manipulation of Hilliges with the HUD of Tome, as modified by Sawyer, because the combination would allow for additional ways in which the user can interact with the virtual environment, increasing the overall functionality of the HUD.

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Tome (US 2017/0336882) in view of Sawyer (US 2017/0249019) in view of Hwang (US 2013/0314320).

As to claim 10, Tome teaches the elements of claim 1 above.
However, Tome and Sawyer do not teach rotating a selected virtual object.
On the other hand, Hwang (Fig. 5) teaches wherein a size of the component in the selected state is larger than a size of the component in a non-selected state (E.g. when the purse is selected, its size is made larger) [0064-0066].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the selection-based size increasing functionality of Hwang with the HMD of Tome, as modified by Sawyer, because the combination .

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 9 have been considered but are moot in view of the new ground(s) of rejection based on the references Sawyer. 

As to claim 4, Applicant argues that “it does not appear that Perez teaches the moving of the component to a position on a background object before suppression. Claim 4 requires that the selected object is both (a) moved to the background object and (b) has suppressed disposition after being moved. Perez does not teach that both actions occur.”
Examiner disagrees and contends that the limitation “being moved by the image generation unit” corresponds to the virtual act of designating the object as being a part of the background (a suppressed object) and, thus, having a suppressed disposition. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691